DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-11 are:
Regarding claims 1-12, the prior art does not teach or fairly suggest in combination with the other claimed limitations a junction lighting box assembly comprising: a junction lighting box comprising: a pair of hanger bar bracket assemblies each comprising: a height slide plate having a thickness defined by an inner surface and an outer surface and having a bracket positioning slot through the thickness and the bracket positioning slot having a vertical length and the inner surface having a curvature mated in vertical sliding contact to a curvature of the cylindrically shaped wall portion of the junction lighting box whereby the junction lighting box can slide vertically relative to the height slide plate but wherein rotation of the hanger bar bracket assembly is resisted by the mated curvature during a vertical positioning movement and at a position fixing; wherein the height slide plate is mated to the cylindrically shaped wall portion such that the bracket positioning slot is located for and has a length defining a vertical relative movement range as being open to the bolt passage hole; a hanger bar holding rail fixed to the outer surface of the height slide plate by one or more fasteners; and a bolt wherein the bolt extends through the bracket positioning slot of the height slide plate and through the bolt passage hole and the bolt having threads extending inside the junction lighting box and a nut on a threaded portion of the bolt inside the junction lighting box; wherein the junction lighting box may slide vertically relative to the height slide plate, the junction lighting box being retained and limited by the bolt, to a selected position of the vertical length of the bracket positioning slot when the nut is tightened.
Regarding claims 13-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method for installing a junction lighting box assembly comprising: wherein the junction lighting box assembly comprises a pair of hanger bar bracket assemblies and a junction lighting box, wherein the junction lighting box is vertically positionable on the pair of hanger bar bracket assemblies; wherein the pair of hanger bar bracket assemblies are vertically fixable on the junction lighting box by a corresponding pair of bolts, wherein a portion of each of the bolts is accessible from the inside of the junction lighting box housing; fixing the lateral position of the junction lighting box assembly utilizing a pair of rail fasteners; adjusting the vertical position of the junction lighting box to a position wherein a lower edge of the junction lighting box is flush with the lower surface of a ceiling structure; fixing the vertical position of the junction lighting box assembly by securing the pair of bolts.
These limitations are found in claims 1-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Korcz et al (US 8,889,984), Gretz (US 8,785,774 and US 6,967,284), Adrian et al (US 7,654,495), Dinh et al (US 6,889,943), Atkinson (US 2,316,389), Knell (US 2,023,083 and US 1,982,957), Lalancette (US 7,628,286), Danesh (US 11,255,497) and Cohen (US 11,159,004) discloses a junction lightning box assembly.

4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

June 3, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848